DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.
Claim Objections
Claims 4, 6, and 11 are objected to because of the following informalities:
Claim 4, line 7, recites “the at least one cover” which should be changed to --the at least one cover member-- to maintain consistent claim terminology.
Claim 6, line 1, recites “the width” which should be changed to --the predetermined width-- to maintain consistent claim terminology.
Claim 11, line 11, recites “the cover” which should be changed to --the cover member-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outer peripheral edge" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the peripheral edge from line 8?
Claim 7, line 1, recites “wherein width” which is indefinite because it is unclear if the Applicant is referring to the predetermined width from claim 4, line 5, or a different width.
Claim 8 recites the limitation "the width direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nissfolk et al. (US 6,125,715) in view of Pan (US 2013/0098190 A1).
Regarding claim 1, Nissfolk et al. discloses a robot, comprising:

wherein the cover member includes a recessed part (the channel; Column 3 / Lines 38-41) obtained by recessing at least a part of an outer peripheral edge around the first axis in the direction of the second axis, and a plate (37; the term “plate” is broad enough to encompass element 37) mounted onto the cover member thereby holding a linear-shaped item (35) in a direction along the second direction between the recessed part and the plate.

    PNG
    media_image1.png
    656
    910
    media_image1.png
    Greyscale

Annotated Figure 3 of Nissfolk et al. (US 6,125,715) 
Nissfolk et al. appears to show fasteners that fastener the plate to the cover member and the linear shaped item is between the recessed part and the fastener, but does not explicitly disclose those features.
Pan teaches the use of a fastener (90) to fix a plate (80) to a member (30) of a robot, and a linear shaped item (50) that is between a recessed part (the recess in 30) and the fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Nissfolk et al. to have a fastener to fix the plate onto the cover, as taught by Pan, for the purpose of allowing 
Regarding claim 2, Nissfolk et al. discloses that the recessed part is provided by partially recessing the part of the outer peripheral edge in a circumferential direction around the first axis over a predetermined width dimension (see Figures 2 and 3).
Regarding claim 3, Nissfolk et al. discloses a linear-shaped-item treating structure of a robot, comprising:
a plate (37; the term “plate” is broad enough to encompass element 37) disposed to hold a linear-shaped item (35) between the plate and a recessed part (the channel; Column 3 / Lines 38-41) of a cover member (shown below), wherein the cover member is disposed on the outside of a second wrist unit (2) of the robot, wherein the robot comprises a first wrist unit (8) rotatable about a first axis (3), wherein the first wrist unit is connectable to a tool, wherein the second wrist unit connected to the first wrist unit, wherein the first wrist unit rotates with respect to the second wrist unit about a second axis (7), orthogonal to the first axis, and wherein the recessed part is recessed into the cover member in a direction of the second axis.

    PNG
    media_image1.png
    656
    910
    media_image1.png
    Greyscale

Annotated Figure 3 of Nissfolk et al. (US 6,125,715) 
Nissfolk et al. appears to show fasteners that fastener the plate to the cover member and the linear shaped item is between the recessed part and the fastener, but does not explicitly disclose those features.
Pan teaches the use of a fastener (90) to fix a plate (80) to a member (30) of a robot, and a linear shaped item (50) that is between a recessed part (the recess in 30) and the fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Nissfolk et al. to have a fastener to fix the plate onto the cover, as taught by Pan, for the purpose of allowing 
Regarding claim 4, Nissfolk et al. discloses a robot, comprising:
a tip-most first wrist unit (8);
a tip member (the portion of 6 that element 9 directly mounts to) connected to the tip-most first wrist unit, wherein the tip member is rotatable about a first axis (3) and wherein a tool (9) is connectible to the tip member;
a second wrist unit (2) connected to the tip-most first wrist unit, wherein the tip-most first wrist unit is rotatable about a second axis (7) that is orthogonal to the first axis;
at least one cover member (shown below) disposed on the second wrist unit, wherein the at least one cover has a peripheral edge (an edge of the cover member shown below) that extends around the first axis and wherein the at least one cover member has a thickness (any thickness of the cover member shown below) that extends along the second axis;
a recessed part (the channel; Column 3 / Lines 38-41), wherein the recessed part is formed by recessing at least a part of the thickness of the at least one cover member along the outer peripheral edge;
a plate (37; the term “plate” is broad enough to encompass element 37) fixable to the at least one cover member, wherein the plate is fixed to the at least one cover member adjacent to the recessed part, thereby permitting the plate to hold a linear-shaped item between the plate and the recessed part (see Figures 2 and 3).

    PNG
    media_image1.png
    656
    910
    media_image1.png
    Greyscale

Annotated Figure 3 of Nissfolk et al. (US 6,125,715) 
Nissfolk et al. appears to show fasteners that fastener the plate to the cover member and the linear shaped item is between the recessed part and the fastener, but does not explicitly disclose those features.
Pan teaches the use of a fastener (90) to fix a plate (80) to a member (30) of a robot, and a linear shaped item (50) that is between a recessed part (the recess in 30) and the fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Nissfolk et al. to have a fastener to fix the plate onto the cover, as taught by Pan, for the purpose of allowing 
Regarding claim 5, Nissfolk et al. discloses that the recessed part has a predetermined width (the channel must have a width to accept the cable).
Regarding claim 6, Nissfolk et al. discloses that the predetermined width extends along a third axis (there must be a width orthogonal to the first and second axis to allow the cable to fit into the channel) that is orthogonal to both the first axis and the second axis.
Regarding claim 7, Nissfolk et al. discloses that the predetermined width extends parallel to the first axis (the width would extend parallel to 3 since element 35 extends parallel to 3).
Regarding claim 8, Nissfolk et al. discloses that the at least one cover member defines a tip edge (the top of the cover member shown above) and two edges (two edges formed by respective sides of the cover member shown above) in the width direction, adjacent to the tip edge.
Regarding claim 9, Nissfolk et al. discloses that the recessed part is in the tip edge (the channel must be formed in the tip edge of the cover member since element 35 runs along the tip edge of the cover member).
Regarding claim 11, Nissfolk et al. discloses a linear-shaped-item treating structure of a robot, comprising:
a plate (37; the term “plate” is broad enough to encompass element 37) disposed to hold a linear-shaped item (35) between the plate and a recessed part (the channel; Column 3 / Lines 38-41) of a cover member (shown below); and

wherein the robot comprises a first wrist unit (8) rotatable about a first axis (3),
wherein a tool (9) is connectible to the first wrist unit,
wherein the robot also comprises a second wrist unit (2) connected to the first wrist unit,
wherein the first wrist unit rotates with respect to the second wrist unit about a second axis (7) that is orthogonal to the first axis,
wherein the cover has a peripheral edge (an edge of the cover member shown below) that extends around the first axis,
wherein the cover member has a thickness (see Figures 2 and 3) that extends along the second axis, and
wherein the recessed part is recessed into the cover member in a direction of the second axis by recessing at least a part of the thickness of the cover member along the peripheral edge (the channel must have a depth in the direction of 7 to allow for element 35 to fit into the channel).

    PNG
    media_image1.png
    656
    910
    media_image1.png
    Greyscale

Annotated Figure 3 of Nissfolk et al. (US 6,125,715) 
Nissfolk et al. appears to show fasteners that fastener the plate to the cover member and the linear shaped item is between the recessed part and the fastener, but does not explicitly disclose those features.
Pan teaches the use of a fastener (90) to fix a plate (80) to a member (30) of a robot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Nissfolk et al. to have a fastener to fix the plate onto the cover, as taught by Pan, for the purpose of allowing the cover to be securely fastened to the cover while the same time allowing the cover to be removed.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because of a new ground of rejection.  Applicant’s claim amendments have required a new interpretation of the prior art used in the previous Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656